DeviN, C. J.
On the record before us the judgment absolute decreeing forfeiture of defendant Brock’s bail bond; on which National Surety Corporation was surety, must be affirmed.
The writ of scire facias served on the defendant and his surety recited that judgment nisi had been rendered against them and they were commanded to appear and show cause if any they had why the judgment should not be made absolute. They answered with general denial of liability. When the matter came on regularly for hearing and the solicitor had indicated his readiness to offer evidence of defendant Brock’s failure to appear, the court asked counsel for defendant and his surety whether these facts were controverted, to which counsel replied, in substance, that they were relying on defendant’s plea of former jeopardy.
Thus it appears that the material facts which the court found and upon which judgment was rendered were not controverted. Hearing evidence thereon was waived. The record before the Presiding Judge showed that the defendant Brock had been duly called and failed to ■answer, that judgment nisi had' been entered, and capias ordered at November Special Term, 1950.
Furthermore, appellants’ general exception “to the foregoing findings ■of fact” failed to point any specific finding to which exception was taken, and may he regarded as a broadside exception. “Such exception presents nothing for review.” Hoover v. Crotts, 232 N.C. 617, 61 S.E. 2d 705. “It is insufficient to challenge the sufficiency of the evidence to support *394the findings, or any one or more of them.” Weaver v. Morgan, 232 N.C. 642, 61 S.E. 2d 916.
The fact that a mistrial was ordered and the case continued at October Term, 1949 (S. v. Brock, ante, 390), did not relieve the defendant or his surety from his obligation to appear at a later term while the case was still pending. S. v. Eure, 172 N.C. 874, 89 S.E. 788. Nor would the subsequent arrest of Brock on a capias and the filing of a new bond relieve the surety. Tar Heel Bond Co. v. Krider, 218 N.C. 361, 11 S.E. 2d 291.
Judgment affirmed.
ValeNtiNE, J., took no part in the consideration or decision of this case.